Citation Nr: 0430499	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-15 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left knee injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to January 
1946.

In a rating decision dated in August 1947, the Regional 
Office (RO) denied the veteran's claim for service connection 
for residuals of bilateral knee injuries.  The veteran was 
notified of this determination and of his right to appeal by 
a letter dated later that month, but a timely appeal was not 
filed.  In July 2001, the veteran submitted additional 
evidence seeking to reopen his claim for service connection 
for residuals of bilateral knee injuries.  

By rating action dated in January 2002, the RO concluded that 
the evidence submitted by the veteran was not new and 
material, and his claim for service connection for residuals 
of bilateral knee injuries remained denied.  The veteran 
appealed this determination to the Board of Veterans' Appeals 
(Board).

The issue of entitlement to service connection for residuals 
of a right knee injury on a de novo basis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  By an unappealed rating decision dated in August 1947, 
the RO denied service connection for residuals of bilateral 
knee injuries.  

2.  The evidence added to the record since the August 1947 
determination is cumulative of the evidence previously 
considered with regard to service connection for residuals of 
a left knee injury, and is not so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection for residuals of a left knee injury.

3.  The evidence received since the August 1947 
determination, considered in conjunction with the record as a 
whole, with regard to service connection for residuals of a 
right knee injury, is not cumulative of the evidence 
previously considered and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for residuals of a right knee injury.


CONCLUSIONS OF LAW

1.  The RO's decision of August 1947, which denied service 
connection for residuals of bilateral knee injuries, is 
final.  38 U.S.C.A.§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2004).

2.  The evidence received since the August 1947 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for residuals of a left knee 
injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).

3.  The evidence received since the August 1947 rating 
decision is new and material, and the claim for service 
connection for residuals of a right knee injury is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as 
in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in September 2001 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the appellant of the information and evidence 
necessary to substantiate the claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf, as well as requested that the appellant 
provide any evidence in his possession that pertains to the 
claim as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Since VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's private treatment records and a report of VA 
examination.  The appellant has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the appellant's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's assertion that he has 
submitted new and material evidence to reopen his claim for 
service connection for residuals of bilateral knee injuries.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Finality - New and Material Evidence to Reopen a Claim

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2004).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (as in effect prior to August 29, 2001).  (The 
provisions of 38 C.F.R. § 3.156 which define new and material 
evidence were changed in 2001, but only as to claims filed on 
or after August 29, 2001.  66 Fed. Reg. 45630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)).)  Under the 
standard in effect in the veteran's case, newly received 
evidence may be sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the veteran was informed 
of the last final disallowance of the claim for service 
connection for residuals of bilateral knee injuries in August 
1947.  Therefore, the Board must review, in light of the 
applicable law, regulations, and the Court cases regarding 
finality, the additional evidence submitted since that 
determination.  In order to do so, the Board will separately 
describe the evidence that was of record at that time, and 
the evidence presented subsequently.  The prior evidence of 
record is important in determining newness and materiality 
for the purposes of deciding whether to reopen a claim.  Id.



The "old" evidence 

The service medical records disclose that the veteran was 
hospitalized in February 1943 for further study and 
disposition because of pain and tenderness in both tibial 
tuberosities.  It was reported that the veteran jumped from a 
barn in 1935 and immediately noted some pain in both knees, 
but he was able to walk.  Both knees gave way under him the 
next morning when he arose from bed.  He was confined to bed 
for about two weeks and then walked with crutches for another 
three weeks.  He related that he had little discomfort 
following this except for soreness over the tibial 
tuberosities.  He further stated that while playing football 
in 1941, he twisted his right knee, and there was immediate 
swelling and pain above the right knee.  He reported that 
after he entered service, he noted pain in both knees during 
drill and marches.  While there was no definite swelling, his 
knees felt stiff following a day of drill.  He reported for 
sick call in July 1942, but no treatment was given.  X-ray 
studies of the knees revealed marked enlargement and 
fragmentation of the tibial tuberosities.  The diagnoses were 
other diseases of locomotor organs, Osgood-Schlatter's 
disease, bilateral, moderate, manifested by pain and swelling 
in the tibial tuberosities, and X-ray study evidence of 
fragmentation of the tibial tuberosities, cause undetermined; 
and chronic strain of the tibial collateral ligament, right, 
incurred prior to service.  It was concluded that the 
disabilities existed prior to service.  No musculoskeletal 
defects were noted on the separation examination in January 
1946.

The veteran submitted a claim for service connection for a 
bilateral knee disability in July 1947.

In a statement dated in July 1947, a private physician noted 
that he was treating the veteran for Osgood-Schlatter's 
disease and Pelligreni-Steida's disease on the right.  The 
physician related that the veteran dated the onset of his 
symptoms to 1943, when he was in service.  He added that a 
bilateral resection of the apophysis was performed in June 
1947.



The additional evidence 

The veteran was afforded a general medical examination by the 
VA in March 1975.  The pertinent diagnosis was bilateral 
Osgood-Schlatter's disease.  

Private medical records dated from 1977 to 1979 have been 
associated with the claims folder.  In May 1978, the veteran 
complained of right knee pain.  Following an examination, the 
diagnosis was chronic subluxation of the right patella, with 
early secondary hypertrophic arthritis.  The veteran was seen 
by a private physician in 1979 for right knee complaints.  An 
examination revealed possibly slight effusion.  There was 
tenderness over the anteromedial aspect of the joint line.  
The examiner commented that in reviewing the veteran's 
history, he thought that "quite possibly the injury to his 
[the veteran's] right knee in 1942 might have been an acute 
traumatic patellar dislocation or subluxation, and that this 
might very well account for his present X-ray findings, as 
well as his present symptoms."

Additional private medical records dated in 1995 and 1996 are 
of record.  It was noted in August 1996 that the veteran was 
nine months post total knee arthroplasty on the left and six 
months post total knee arthroplasty on the right.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).  

In order to establish aggravation of a pre-existing disorder, 
clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preserve disability underwent an increase in severity during 
service.  This includes medical facts and principles which 
are to be considered to determine whether the increase is due 
to the natural progress of the condition.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306.

I.  The left knee 

As noted above, the RO originally denied service connection 
for residuals of a left knee injury, to include Osgood-
Schlatter's disease, on the basis that there was no 
indication of any injury in service, and that the condition 
preexisted service and was not aggravated therein.  The Board 
notes that the veteran reported while in service that he had 
received treatment for his knees following an incident in 
which he jumped from a barn approximately seven years prior 
to service.  He stated that he continued to experience 
soreness over the tibial tuberosities.  The evidence 
submitted subsequent to the August 1947 decision shows 
continued treatment for left knee problems, to include 
Osgood-Schlatter's disease.  Although this evidence is new in 
that it was not previously of record, it cannot be deemed to 
be material since it merely confirms that the veteran has 
Osgood-Schlatter's disease, information that was known at the 
time of the August 1947 RO decision.  The recently received 
evidence, considered in conjunction with the record as a 
whole, does not suggest that the veteran's left knee 
disability increased in severity during service.  

The Board finds that the additional evidence, considered in 
conjunction with the record as a whole, is merely cumulative 
and does not relate to the basis for the prior final denial.  
Evidence noting that the veteran has Osgood-Schlatter's 
disease was previously of record.  The additional evidence, 
considered in conjunction with the record as a whole, 
provides no findings suggesting that any preexisting Osgood-
Schlatter's disease of the left knee increased in severity 
during service.  The additional evidence reflects treatment 
for left knee complaints many years after service, and has no 
bearing on the question whether Osgood-Schlatter's disease 
became more severe during service.  As such, the deficiency 
noted as the basis for the prior final denial remains 
unestablished.  There is no evidence suggesting that a left 
knee disability, including Osgood-Schlatter's disease, 
increased in severity while the veteran was in service.  The 
Board concludes, therefore, that the evidence is not new and 
material, and the claim for service connection for residuals 
of a left knee injury is not reopened.

	II.  The right knee

The evidence submitted since the RO denied service connection 
for a right knee disability in August 1947 includes private 
medical records.  Specifically, a private physician opined in 
1979 that, based on the veteran's history, he believed that 
it was possible that the veteran's symptoms referable to the 
right knee might be attributable to he right knee injury in 
1942.  This evidence is clearly new in that it was not 
previously of record.  In addition, it obviously bears 
directly and substantially on the question before the Board, 
that is, whether the veteran has a right knee disability that 
is related to service.  This evidence is of such significance 
that it must be considered in order to fairly adjudicate the 
claim.  The Board finds that this evidence constitutes new 
and material evidence, and it warrants reopening of the claim 
for service connection for residuals of a right knee injury.




ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left knee injury, the appeal is denied.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
right knee injury and, to this extent, the appeal is granted.


REMAND

Additional development is needed in this case regarding the 
reopened claim for service connection for residuals of a 
right knee injury.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a right knee 
disability prior to service, and since 
his discharge from service.  He should 
execute the proper authorization forms 
for release of this information.

2.  Thereafter, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran.  The RO 
should notify the veteran of any 
identified evidence sought by VA which is 
not obtained.

3.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and etiology of current right 
knee disability.  All necessary tests 
should be performed.  The examiner is 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran has a 
right knee disability which was incurred 
in, or aggravated (increased in severity) 
during service.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for residuals of a 
right knee injury, de novo.  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



